Chester, J.:
The complaint as first served charged the defendant. with exposing-and offering for sale, and selling a glass bottle containing what purported to be maple syrup, and labeled ‘- maple syrup,” and that the same was adulterated in violation of chapter 524 of the Laws of 1903.* By the order appealed from the plaintiff has been allowed to serve an amended complaint. It is .urged by the appellant that the amendment allowed brings in several new causes of action, against.which the Statute of Limitations has run. We do not so view the amended complaint. That, like the original complaint, seeks to recover but a single penalty for a single offense alleged to have been committed on the 8th day of Hay, 1905. The amendment, as we view it, simply amplifies the statement ,of the one cause of action alleged by showing, more specifically in what respect it is claimed the statute has been violated by reason of the alleged sale on the date mentioned. - The new allegations bring in no new cause of action and the recovery of no other penalty is sought than for the one alleged offense.
The matter of the allowance of the amendment, as well as of the costs imposed, rested in the sound discretion of the court at Special Term, and no abuse of that discretion is apparent. We do not think the court was bound to deny the motion on the ground of *343laches. It is true there was considerable delay, but a large part of it was not caused by the moving party, but was rather chargeable to his adversary. We think, therefore, the order should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.

 Adding to Agricultural Law (Laws of 1893, chap. 338), §§ 164,165.— [Rep.